PER CURIAM.
The state appeals an order dismissing an information charging Ms. Hicks with keeping a house of ill fame in violation of section 796.01, Florida Statutes (1987). In this case, the state intended to prove that Ms. Hicks operated the Mons Venus, a nude dancing establishment located in Tampa, Florida.
The trial court dismissed the information on the ground that section 796.01, Florida Statutes (1987), is unconstitutionally vague. The trial court’s ruling is essentially identical to the order which we reversed in State v. Warren, 558 So.2d 55 (Fla. 2d DCA 1990). We reverse this order of dismissal on the same grounds, for the same reasons, and with the same reservations as stated in Warren.
Reversed and remanded for further proceedings consistent herewith.
SCHOONOVER, A.C.J., and PARKER and ALTENBERND, JJ., concur.